        Case: 1:20-cv-02782-DCN Doc #: 1 Filed: 12/16/20 1 of 11. PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

DARIUS WINBORN                                   )     CASE NO.
4516 Ashland Avenue                              )
Lorain, Ohio 44053                               )     JUDGE:
                                                 )
                               Plaintiff,        )
                                                 )
                       v.                        )     COMPLAINT FOR DAMAGES
                                                 )
RIDDELL, INC.                                    )     (Jury demand endorsed herein)
7501 Performance Lane                            )
North Ridgeville, Ohio 44039                     )
                                                 )
                      -and-                      )
                                                 )
RIDDELL, INC.                                    )
c/o The Prentice-Hall corporation System, Inc.   )
50 West Broad Street                             )
Suite 1800                                       )
Columbus, Ohio 43215                             )
                                                 )
                      -and-                      )
                                                 )
BRG SPORTS, INC.                                 )
c/o Corporate Creations Network Inc.             )
3411 Silverside Road Tatnall Building            )
Suite 104                                        )
Wilmington, Delaware 19810                       )
                                                 )
                     -and-                       )
                                                 )
LEIGH CULLEN                                     )
c/o Riddell, Inc.                                )
7501 Performance Lane                            )
North Ridgeville, Ohio 44039                     )
                                                 )
                                                 )
                               Defendants.       )

        Plaintiff, Darius Winborn, by and through undersigned counsel, as his Complaint against

Defendants, states and avers the following:
        Case: 1:20-cv-02782-DCN Doc #: 1 Filed: 12/16/20 2 of 11. PageID #: 2



                              PARTIES, JURISDICTION & VENUE

1.    Winborn is a resident of the City of Lorain, County of Lorain, State of Ohio.

2.    Defendant Riddell, Inc. (“Riddell”) is a Delaware Corporation, with its principal place of

      business located in Lorain County, Ohio.

3.    Defendant BRG Sports, Inc. (“BRG”) is a Delaware Corporation, with its principal place of

      business located in Lorain County, Ohio.

4.    Defendant BRG owns, operates, and manages all the activities and employees of Riddell.

5.    Upon information and belief, Riddell and BRG share common offices, have common record

      keeping, and share certain equipment.

6.    Upon information and belief, Riddell and BRG share common management, directors, and

      boards.

7.    BRG maintains centralized control over Riddell’s labor relations and personnel.

8.    Upon information and belief, Riddell and BRG share common ownership.

9.    Upon information and belief, BRG maintains financial control over Riddell.

10.   Riddell and BRG are so interrelated that they actually constitute a single integrated enterprise

      and constitute a joint employer under Ohio law.

11.   At all times referenced herein, Winborn was jointly employed by Defendants.

12.   Defendant Leigh Cullen is an individual who is a human resources manager at Riddell who

      acted directly or indirectly in the interest of Riddell.

13.   Riddell was at all times hereinafter mentioned an employer within the meaning of R.C. § 4112.

14.   BRG was at all times hereinafter mentioned an employer within the meaning of R.C. § 4112.

15.   Cullen was at all times hereinafter mentioned an employer within the meaning of R.C. § 4112.




                                                    .2
        Case: 1:20-cv-02782-DCN Doc #: 1 Filed: 12/16/20 3 of 11. PageID #: 3



16.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Winborn is

      alleging federal law claims regarding the deprivation of Winborn’s rights under the

      American’s with Disabilities Act of 1990 as amended.

17.   This Court has supplemental jurisdiction over Winborn’s state law claims pursuant to 28

      U.S.C. § 1367, as Winborn’s state law claims are so closely related to his federal law claims

      that they form part of the same case or controversy under Article III of the United States

      Constitution.

18.   Venue is proper pursuant to 28 U.S.C. § 1391.

19.   All material events alleged in this Complaint occurred in Lorain County.

20.   Within 300 days of the conduct alleged below, Winborn filed a Charge of Discrimination with

      the Equal Opportunity Employment Commission (“EEOC”), Charge No. 532-2020-01018

      against Defendant.

21.   On or about September 30, 2020, the EEOC issued and mailed a Notice of Right to Sue letter

      to Winborn regarding the Charge of Discrimination.

22.   Winborn received his Right to Sue letter from the EEOC in accordance with 42 U.S.C. §

      2000e-5(f)(1), which has been attached hereto as Plaintiff’s Exhibit 1.

23.   Winborn filed this Complaint within 90 days of the issuance of the Notice of Right to Sue

      letter.

24.   Winborn has properly exhausted his administrative remedies pursuant to 29 C.F.R. §

      1614.407(b).

25.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) because a substantial part of

      the events or omissions giving rise to this action, including the unlawful employment practices

      alleged herein, occurred in this district.




                                                   .3
        Case: 1:20-cv-02782-DCN Doc #: 1 Filed: 12/16/20 4 of 11. PageID #: 4



                                              FACTS

26.   Winborn is a former employee of Defendants.

27.   Winborn was first hired by Defendants on or about April 2, 2018

28.   Winborn worked for Defendants as a Laborer.

29.   On or about June 20, 2019 Winborn suffered a knee injury outside of work.

30.   Despite Winborn’s injury, Winborn was qualified for his position.

31.   Winborn’s injury prohibited him from standing for long periods of time.

32.   Winborn’s injury prohibited him from walking long distances.

33.   Winborn’s work as a Laborer required him to stand for long periods of time.

34.   Winborn’s work as a Laborer required him to walk long distances.

35.   Winborn’s injury substantially limits one or more of his major life activities.

36.   Winborn has a record of his injuries.

37.   Defendants had knowledge of Winborn’s injuries.

38.   Defendants had knowledge of Winborn’s disabilities.

39.   As a result of his injuries, Winborn is and was considered disabled within the meaning of the

      Americans with Disabilities Act.

40.   As a result of his injuries, Winborn is and was considered disabled within the meaning of R.C.

      § 4112.01(A)(13).

41.   In the alternative, Defendants perceived Winborn to be disabled.

42.   In the alternative, Defendants perceived Winborn to have physical impairments.

43.   On or about June 20, 2019, Winborn disclosed his disability to his supervisor, Chrissy

      Sullivan.

44.   On or about June 20, 2019, Winborn requested accommodations for his disabilities.

45.   Winborn requested light duty as an accommodation.

                                                  .4
        Case: 1:20-cv-02782-DCN Doc #: 1 Filed: 12/16/20 5 of 11. PageID #: 5



46.   Defendants initially approved Winborn for light duty.

47.   Defendants did not have an interactive discussion with Winborn to discuss reasonable

      accommodations.

48.   On or about July 10, 2021, Winborn returned to work for light duty.

49.   Defendants told Winborn that his light duty work would consist of office work until Winborn

      could return to his normal work area.

50.   Defendants never allowed Winborn to work light duty.

51.   Winborn’s accommodation request was reasonable.

52.   Winborn’s accommodation request did not cause an undue hardship on Defendants.

53.   Defendants did not determine if Winborn’s accommodation request would cause an undue

      hardship.

54.   Defendants have no contemporaneously created documents reflecting any effort to determine

      if Winborn’s accommodation request would cause an undue hardship.

55.   After Winborn’s accommodation request, no one engaged Winborn in an interactive process

      to find a reasonable accommodation for Winborn’s disability.

56.   Defendants violated the American’s with Disabilities Act (“ADA”) when no one engaged

      Winborn in an interactive process to find a reasonable accommodation for Winborn’s

      disability.

57.   Defendants violated R.C. 4112.01 et seq. when no one engaged Winborn in an interactive

      process to find a reasonable accommodation for Winborn’s disability.

58.   On or about July 10, 2019, Winborn sat in the Human Resources office for about an hour.

59.   On or about July 10, 2019, Cullen asked Winborn if he had more doctor appointments or if he

      was going to need more time off.

60.   At all times, relevant herein, Cullen had the power to hire and fire Defendant’s employees.

                                                 .5
        Case: 1:20-cv-02782-DCN Doc #: 1 Filed: 12/16/20 6 of 11. PageID #: 6



61.   Winborn replied that he would need more doctor appointments and would need more time off

      based on his disability.

62.   Defendants had knowledge that Winborn’s disabilities would require additional time off due

      to his disabilities.

63.   Cullen told Winborn she did not want Winborn to work on light duty.

64.   Cullen told Winborn she did not like the “light duty paperwork.”

65.   Cullen told Winborn to go home.

66.   Cullen told Winborn she would call him in 24 hours to talk about his light duty.

67.   Cullen did not call Winborn within 24 hours to discuss his light duty.

68.   On or about July 13, 2019, Cullen left a voicemail for Winborn and instructed him to call

      Defendants.

69.   On or about July 13, 2019, Winborn called Defendants but was unable to reach Cullen and

      was forced to leave a voicemail for Cullen.

70.   On or about July 13, 2019, Winborn was at his doctor’s office.

71.   Winborn learned from his doctor that Defendants had cancelled his insurance.

72.   Winborn called Cullen, but Cullen would not return Winborn’s calls.

73.   On or about June 21, 2019 Winborn applied for FMLA leave.

74.   Winborn was initially granted FMLA leave from June 21, 2019 until August 6, 2019.

75.   On about July 10, 2019 Defendants terminated Winborn’s employment while he was out on

      FMLA leave.

76.   Defendants did not terminate similarly situated non-disabled employees who performed to a

      similar level as Winborn.

77.   Defendants knowingly took an adverse employment action against Winborn.

78.   Defendants knowingly took an adverse action against Winborn.

                                                 .6
        Case: 1:20-cv-02782-DCN Doc #: 1 Filed: 12/16/20 7 of 11. PageID #: 7



79.   Defendants intentionally terminated Winborn’s employment.

80.   Defendants intentionally took an adverse employment action against Winborn.

81.   Defendants intentionally took an adverse action against Winborn.

82.   Defendants knew that terminating Winborn would cause Winborn harm, including economic

      harm.

83.   Defendants willfully terminated Winborn’s employment.

84.   Defendants willfully took an adverse employment action against Winborn.

85.   Defendants willfully took an adverse action against Winborn.

86.   The above facts demonstrate that Defendants engaged in a pattern and practice of disability

      discrimination.

87.   The above facts demonstrate that Defendants engaged in a pattern and practice of unlawful

      retaliation.

88.   There was a causal connection between Winborn’s disabilities and Defendants’ termination of

      Winborn.

89.   There was a causal connection between Winborn’s use of protected leave under FMLA and

      Defendants’ termination of Winborn.

90.   As a direct and proximate result of the Defendants’ conduct, Winborn suffered and will

      continue to suffer damages, including economic, emotional distress, and physical sickness

      damages.

       COUNT I: DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA

                          (Against Riddell, Inc. and BRG Sports, Inc.)

91.   Winborn restates each and every prior paragraph of this Complaint, as if it were fully

      restated herein.

92.   Winborn suffers from a severe injury to his knee.

                                                .7
        Case: 1:20-cv-02782-DCN Doc #: 1 Filed: 12/16/20 8 of 11. PageID #: 8



93.   Winborn is disabled.

94.   In the alternative, Defendants perceived Winborn as being disabled.

95.   Winborn’s condition constituted a physical impairment.

96.   Winborn’s condition substantially impaired one or more of his major life activities, including

      working.

97.   Defendant perceived Winborn’s condition to substantially impair one or more of his major life

      activities, including working.

98.   Defendant treated Winborn differently than other similarly-situated employees based on his

      disabling condition.

99.   Defendant treated Winborn differently than other similarly-situated employees based on his

      perceived disabling condition.

100. On or about July 10, 2019, Defendants terminated Winborn’s employment without just cause.

101. Defendant terminated Winborn’s employment based on his disability.

102. Defendant terminated Winborn’s employment based on his perceived disability.

103. Defendant violated the ADA when it discharged Winborn based on his disability.

104. Defendant violated the ADA when it discharged Winborn based on his perceived disability.

105. Defendant violated the ADA by discriminating against Winborn based on his disabling

      condition.

106. As a direct and proximate cause of Defendants’ conduct, Winborn suffered and will continue

      to suffer damages.




                                                 .8
       Case: 1:20-cv-02782-DCN Doc #: 1 Filed: 12/16/20 9 of 11. PageID #: 9



 COUNT II: DISABILITY DISCRIMINATION IN VIOLATION OF R.C. § 4112.01 et seq.

                                    (Against All Defendants)

107. Winborn restates each and every prior paragraph of this Complaint, as if it were fully

     restated herein.

108. Defendants violated R.C. § 4112.02 by discriminating against Winborn based on his disabling

     condition.

109. Defendants violated R.C. § 4112.02 when they discharged Winborn based on his disability.

110. Defendants violated R.C. § 4112.02 when they discharged Winborn based on his perceived

     disability.

111. As a direct and proximate result of Defendant’s conduct, Winborn suffered and will continue

     to suffer damages.

                             COUNT III: FMLA RETALIATION

                          (Against Riddell, Inc. and BRG Sports, Inc.)

112. Winborn restates each and every prior paragraph of this Complaint, as if it were fully

     restated herein.

113. Section 2615 of the FMLA prohibits employers from discharging, discriminating or otherwise

     retaliating against an employee for exercising his rights under the FMLA.

114. FMLA requires employers to provide eligible employees with a maximum of twelve weeks of

     leave if the employer is a private business engaged in, or affecting, interstate commerce, that

     employed fifty or more employees in twenty or more weeks in the current or prior calendar

     year.

115. FMLA provides that an employee who works for a covered employer is eligible for leave if

     he or she worked for the employer for at least twelve months, and for at least 1,250 hours over

     the twelve months immediately preceding the need for leave

                                                .9
         Case: 1:20-cv-02782-DCN Doc #: 1 Filed: 12/16/20 10 of 11. PageID #: 10



116. Winborn was employed with Defendants over one year prior to his utilization of FMLA leave.

117. Winborn worked at least 1,250 hours in the preceding year before his utilization of FMLA

     leave.

118. On June 21, 2019, Winborn applied for leave under FMLA for his own serious health

     conditions.

119. Winborn was approved for FMLA leave from June 21, 2019 until August 6, 2019.

120. Winborn was terminated on July 10, 2019 without just cause.

121. After Winborn used his qualified FMLA leave, Defendants retaliated against him.

122. Defendants retaliated against Winborn by terminating his employment.

123. Defendants willfully retaliated against Winborn in violation of U.S.C. § 2615(a).

124. As a direct and proximate result of Defendants’ wrongful conduct, Winborn is entitled to all

     damages provided for in 29 U.S.C. § 2617, including liquidated damages, costs, and

     reasonable attorney’s fees.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff Darius Winborn requests judgment against all Defendants and for an

Order:

(a) Awarding against each Defendant compensatory and monetary damages to compensate Winborn
    for physical injury, physical sickness, lost wages, emotional distress, and other consequential
    damages, in an amount to be determined at trial;

(b) Awarding damages, including actual, general, special, incidental, statutory, punitive, treble,
    liquidated, and consequential to Plaintiff in an amount to be determined at trial;

(c) Awarding pre-judgment and post-judgment interest as provided by law;

(d) Awarding reasonable attorneys’ fees and non-taxable costs for Winborn’s claims as allowable
    under law;

(e) Awarding the taxable costs of this action; and,

(f) Awarding such other and further relief that this Court deems necessary and proper.

                                                .10
  Case: 1:20-cv-02782-DCN Doc #: 1 Filed: 12/16/20 11 of 11. PageID #: 11



                                            Respectfully submitted,


                                            /s/Barry R. Murner__________________
                                            Barry R. Murner (0069195)
                                            THE SPITZ LAW FIRM, LLC
                                            25200 Chagrin Boulevard, Suite 200
                                            Beachwood, OH 44122
                                            Phone: (216) 291-4744
                                            Fax: (216) 291-5744
                                            Email: barry.murner@spitzlawfirm.com

                                            Attorney for Plaintiff




                                 JURY DEMAND


   Plaintiff Darius Winborn demands a trial by jury by the maximum number of jurors
permitted.



                                            /s/Barry R. Murner_______________
                                            Barry R. Murner (0069195)
                                            THE SPITZ LAW FIRM, LLC




                                      .11
